TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-00-00696-CR


Jose Calistro, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0003947, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






		Appellant Jose Calistro pleaded guilty to assaulting a family member after having
previously been convicted of an offense against a family member.  See Tex. Pen. Code Ann.
§ 22.01(a)(1), (b)(2) (West Supp. 2001).  The district court assessed punishment at imprisonment
for two years, as called for in a plea bargain agreement.

		When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, his right to appeal is
limited to jurisdictional defects, matters raised by written motion and ruled on before trial, or matters
for which the trial court granted permission to appeal.  See Tex. R. App. P. 25.2(b)(3); see also
Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule 25.2(b) limits every appeal in a plea
bargain, felony case).  In his notice of appeal, Calistro stated that this appeal was for a jurisdictional
defect.  Tex. R. App. P. 25.2(b)(3)(A).  However, neither of his two points of error - that the
evidence is legally insufficient to sustain the conviction and that he did not receive effective
assistance of counsel - is a jurisdictional defect.  Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim.
App. 1994).  We therefore do not have jurisdiction of the appeal.  See Whitt v. State, 45 S.W.3d 274,
275 (Tex. App.--Austin 2001, no pet.).
		The appeal is dismissed.


						__________________________________________
						Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 15, 2001
Do Not Publish